Exhibit 99.1 NEWS RELEASE August 12, 2008 Second Quarter, 2008 Financials Conference Call Speech *As presented by Dan O’Brien, President and CEO, on August 15th , 2008.* Welcome to the FSI conference call for Q2, 2008. I will begin with the financial results: This record 2nd quarter follows an even larger record 1st quarter and together they made the best first half FSI has ever attained. Increased revenue combined with careful cost controls gave us excellent results. Sales increased to $2.92 million, up 36%, compared to sales of $2.14 million in Q2, 07. Sales for the 6 months were $6.4 million, up 45% from $4.4 million in the first half of 2007. Net income for Q2 increased to $348 thousand from a loss of $70 thousand. By shares, Q2 had a profit of 2 cents up from a loss of 1. Net income for the 6 months increased to $658 thousand from a loss of $95 thousand in 07. First half 08 had a 5 cent per share profit compared to a 1 cent loss in the 07 period. Operating cash flow in the first half increased 214% to 1.38 million from 440 thousand. The details of how to reconcile operating cash flow with GAAP accounting are shown in our news releases and SEC filings; we subtract depreciation, option expenses and capital expenses for building the new factory that are arbitrarily assigned to operations by GAAP. We are very pleased to report that the net loss of last year has become a net profit in 2008. We are even more pleased with the dramatic increase in cash flow that will allow us to increase inventory to meet higher sales, increase research and accelerate sales efforts to ensure higher revenue and improved products for the future. I would like to speak about individual divisions and projects. Biomass Factory: The plant is scheduled to begin operations in late 2008 and will de-link our NCS division from oil prices and allow us to maintain margins, reduce currency risk and position our products as renewable resource based. Most of the equipment has arrived on site and all of it has been ordered. We are on schedule and on budget. Swimming pool division: Sales were up slightly in the 3 and 6-month periods. We are satisfied that the change of personnel in the division last year was a correct decision and we believe that flat sales in a falling economy and very poor real estate market is a good result compared to many pool product companies. We are putting plans in place to begin increasing revenue next year. Watersavr: Q2 saw a few very small sales. However, interest in Australia is increasing now that the drought has returned and we are advancing in Asia and several Mediterranean countries.
